                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



NARRISSA GODWIN and WARREN
TUCKER, Individually and as Next                   CV 17–138–M–DLC
Friend of REANNA TUCKER and
NORAH TUCKER, minors,

                     Plaintiffs,                          ORDER

       vs.

HABECK TRUCKING, INC., LONE
PINE LEASING, LLC, MARY
VICTORIA CLARK,
BROWNMILLER LEASING &
TRANSPORTATION, INC., LARRY
HANSEN,

                     Defendants.


      Pursuant to the Order dismissing parties (Doc. 124) and the parties’

Stipulations of Dismissal of All Claims with Prejudice of the remaining defendants

(Docs. 132, 133, and 134),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys’ fees. All deadlines are VACATED

and any pending motions are DENIED as moot.



                                        1
DATED this 3rd day of April, 2020.




                                2
